  Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 1 of 27



                                             Pages 1 - 26

                    UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable Phyllis J. Hamilton, Judge

JAYSON HUNTSMAN, ON BEHALF OF      )
HIMSELF AND ALL OTHERS             )
SIMILARLY SITUATED,                )
                                   )
            Plaintiff,             )
                                   )
 VS.                               )     NO. CV 19-00083-PJH
                                   )
SOUTHWEST AIRLINES CO.,            )
                                   )
            Defendant.             )
                                   )

                               Oakland, California
                               Wednesday, November 27, 2019

                     TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Plaintiff:
                           OUTTEN AND GOLDEN LLP
                           601 Massachusetts Avenue NW
                           Suite 200W
                           Washington, DC 20001
                     BY:   PETER ROMER-FRIEDMAN, ESQUIRE

                           THOMAS G. JARRARD
                           1020 North Washington Street
                           Spokane, WA 99203
                     BY:   THOMAS G. JARRARD, ESQUIRE

For Defendant:
                           OGLETREE, DEAKINS, NASH, SMOAK &
                           STEWART, P.C.
                           One Market Plaza - Suite 1300
                           San Francisco, CA 94105
                     BY:   BRIAN D. BERRY, ESQUIRE


Reported By:         Pamela Batalo-Hebel, CSR No. 3593, RMR, FCRR
                     Official Reporter
       Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 2 of 27           2



1    Wednesday - November 27, 2019                                9:22 a.m.

2                            P R O C E E D I N G S

3                                   ---000---

4              THE CLERK:    Calling Civil Matter 19-0083-PJH, Huntsman

5    vs. Southwest Airlines Company.

6         Counsel, please step forward and state your appearances.

7              THE COURT:    All right.    Appearances.

8              MR. JARRARD:    Thomas Jarrard on behalf of Jayson

9    Huntsman, Your Honor.

10             THE COURT:    All right.    Good morning.

11             MR. ROMER-FRIEDMAN:     Good morning, Your Honor.        Peter

12   Romer-Friedman for the plaintiff as well.

13             THE COURT:    Good morning.

14             MR. BERRY:    Good morning, Your Honor.      Brian Berry on

15   behalf of defendant, Southwest Airlines.

16             THE COURT:    All right.    Good morning.

17        This matter is on for a hearing on the defendant's motion

18   for judgment on the pleadings.

19        I reviewed the papers.      Was there something in addition

20   that you wished to add or emphasize, counsel?

21             MR. BERRY:    No, nothing to add, Your Honor.       Just by

22   way of emphasis, as you know, before the Court is our motion

23   for judgment on the pleadings that relates to a statutory

24   interpretation of certain provisions of USERRA.

25        It's the defendant's view that this is a
       Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 3 of 27        3



1    straightforward -- a straightforward textual analysis resolves

2    the question before the Court, and we've put in a number of

3    different rationales based on statutory canons to reach that

4    conclusion.

5         One is that Section 4303(2) -- 4303(2) -- which is the

6    definition of "rights and benefits," nowhere mentions wages or

7    salaries except in one parenthetical, and where it does mention

8    it, it specifically says "wages or salary for work performed."

9    And plaintiff's Complaint is not seeking wages or salary for

10   work performed.    It's seeking wages or salary for work not

11   performed while Mr. Huntsman was on military leave.

12        Secondly, Section 4303(2), the same definition.          When it

13   defines the rights and benefits that are protected under

14   USERRA, it does so with reference to conventional benefits such

15   as severance pay, insurance, stock benefits.         We've cited the

16   Ninth Circuit case in Poff, which is a recent criminal case,

17   that addresses statutory interpretation when you have the term

18   "including" followed by a list of terms.        And what the Ninth

19   Circuit explained is that the interpretive canon requires the

20   Court to interpret that series such that it's a genus and that

21   there is a family resemblance.

22        And here the ten different itemized -- the ten different

23   items in the statutory definition are conventional benefits.

24   It does not include salary or pay.

25             THE COURT:    Well, I find it really interesting that in
       Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 4 of 27       4



1    this list that you are relying upon is something called

2    "vacation."    How is vacation a benefit of employment but

3    military leave is not?

4              MR. BERRY:    So vacation -- the Waltermyer case -- and

5    I think we're going to have an opportunity to discuss that

6    today -- I think is very similar to this.         It's an issue of

7    holiday pay, but holiday pay, like vacation pay, can accrue

8    over time.    You work a certain number -- you work six months,

9    you work eight months, whatever the case may be, and you become

10   entitled to vacation or military -- I'm sorry -- vacation or

11   holiday pay.

12        But critically in this case, Mr. Huntsman is not trying to

13   recover under holiday pay or a vacation-pay policy.          He says

14   that military leave is similar to bereavement leave and is

15   similar to jury leave, but he's not trying to -- he's not

16   saying that because of his military service, he was denied the

17   benefits of military -- sorry -- of bereavement leave or denied

18   the benefits of jury pay.

19        If you look at the Waltermyer case, that was a case where

20   the plaintiff said, "I'm being denied my accrued rights for

21   holiday pay, whereas other employees who had involuntary leaves

22   are not denied that right."      So the right that accrued is under

23   a separate policy.

24        Here there is no policy.      Southwest does not have a policy

25   that -- they're not saying that Southwest has failed to pay
       Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 5 of 27        5



1    them for periods -- while they were on military leave for

2    periods of bereavement leave or jury duty.         They're saying that

3    because jury duty and bereavement leave provide for some pay,

4    therefore Southwest must pay for military leave, but that's

5    nowhere to be found in Waltermyer.

6              THE COURT:    Okay.   Is that it?

7              MR. BERRY:    No, Your Honor.

8         To press on, Section 4303(2) also defines the items in

9    terms of -- in terms of benefits that accrue, again, which is a

10   term of art.   Pay does not accrue over time.        The right to pay

11   for work not performed is not an accruable -- recognized

12   accruable benefit.

13        And other parts of --

14             THE COURT:    But all of the benefits listed in that

15   section that you just referred to aren't necessarily those that

16   accrue over time.    Location of employment?       The ability to

17   select the hours you wish to work or the location of your

18   employment -- of employment is considered a benefit.          That

19   doesn't accrue.

20             MR. BERRY:    It --

21             THE COURT:    That's likely to be available to an

22   employee on the first day.

23             MR. BERRY:    But they accrue by virtue of working.        You

24   accrue them under a separate policy.

25        So here what we're talking about is pay, salary for work
       Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 6 of 27             6



1    not performed.    That is something that cannot accrue.

2         The plaintiff is not seeking -- like in Waltermyer, the

3    plaintiff is not seeking recovery under a separate policy

4    saying that the but-for cause of why he didn't -- didn't

5    receive his pay was because he was on military leave.              And the

6    but-for cause is if he would have been at work, he would have

7    received holiday pay.     If he would have been at work, he would

8    received jury duty pay.     If he would have been at work, he

9    would have received bereavement duty pay.

10        That's not the argument here, and that is what is at issue

11   in Waltermyer.    And, in fact, the court in Waltermyer

12   specifically said that it is not concluding that the defendant

13   is responsible for paying days outside of holiday pay.             And

14   that is what got codified into USERRA, including that

15   exclusion.

16        I think what's telling is that when plaintiff says that

17   Waltermyer is the key to this case, the key to understanding

18   4316 -- and this is a statement of opposition, page 7, line 21.

19   Plaintiff says, "Understanding Waltermyer is critical to

20   understanding Section 4316(b)."       The citation in that paragraph

21   is to the dissenting opinion, and the dissenting opinion is

22   saying, of course, that the majority -- that the opinion of the

23   court got it wrong, and the opinion of the court disagrees with

24   this dissenting opinion's analysis.

25        So the codification of Waltermyer was not the codification
       Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 7 of 27       7



1    of a dissenting opinion that was attacking the opinion of the

2    court, which is how the analysis flows in plaintiff's -- in

3    plaintiff's brief.

4              THE COURT:    Okay.   Thank you.

5         Response?

6              MR. ROMER-FRIEDMAN:     Thank you, Your Honor.      I will

7    try to address Mr. Berry's point briefly.

8         As a general matter, I would emphasize that it's

9    interesting that the defendants start -- they essentially try

10   to cherry-pick small little words like "accrue" and the kind of

11   title of the term of art, 4303(2), without looking at the

12   overall context of the language or all of the words in the

13   relevant statutory provisions.

14        So I think we agree that the question here is whether

15   there is a limited equality principle in USERRA; that is, if

16   you give any rights and benefits to people who are not working

17   and who are not on military leave, that the -- what rights and

18   benefits do you have to give to people on military leave.

19        4303(2), I think we agree, is the definition of the term

20   "rights and benefits" and -- or "benefit" as well, as it's used

21   in the statute, and that is the statutory definition that the

22   Court has to apply here.

23        And we have -- when you are thinking about interpreting

24   USERRA in general, of course ordinary canons apply to

25   interpreting USERRA of statutory interpretation, but we also
       Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 8 of 27          8



1    have this 80-year history of construing it broadly, liberally

2    in favor of the service member, and so that means trying to

3    construe all of the parts together as broadly as possible.

4         So when we are looking at 4303(2), you start with the

5    language.   And this is, perhaps -- as I think Judge Bartle

6    noted in the American Airlines case -- this is potentially one

7    of the most broad, expansive definitions that Congress could

8    come up with about what are rights and benefits.

9         The Federal Circuit said that in the Pucilowski case, that

10   it was an expansive definition.       Several other courts have

11   observed, when they have looked at 4303(2), the same.              The word

12   "including" is used three or four times in 4303(2).          There is

13   no exclusion there, and it states generally terms -- "rights

14   and benefits are any terms, conditions, or privilege of

15   employment, including any advantage, profit, gain."          Without

16   exception. Right?

17        So these -- it's hard to think of anything, whether you're

18   looking at -- you know, we think generically, full stop,

19   getting paid for not working, paid leave, is a benefit that

20   anyone would think.     You know, when your law clerks sign up to

21   work for the year, they understand from day one how many days

22   of paid leave they'll get.      You know, they can -- they view

23   that as one of the benefits or certainly a right or a benefit

24   of working for you or any other employer in America.

25        And that's essentially what Judge Bartle observed, which
       Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 9 of 27         9



1    is if you're getting paid not to work, whether it's holiday pay

2    or jury duty or bereavement leave, it's a benefit of

3    employment.

4         And so I think, you know, when we start to get down into

5    the weeds of what the parenthetical means, we certainly have, I

6    think, a very straightforward answer for what that means, but I

7    think it really is the defendant's obligation or burden here to

8    demonstrate that all of these lists, all of these dozens of

9    illustrations of rights and benefits that somehow excludes paid

10   leave -- and as you noted, Your Honor, vacation, things like

11   severance, these are things that you get for not working, and a

12   lot of the -- you know, we certainly disagree with what the

13   word "accrue" means, how broadly or narrowly to understand it,

14   but, yeah, where you're going to work, the location, the hours

15   of work, these are things you get on day one.         They just come

16   from -- they exist from the employment relationship.          The same

17   way that I think the Third Circuit noted in Waltermyer, the

18   holiday pay just comes from being a worker, like so many other

19   things that we get.     So --

20             THE COURT:    It's only the extent of it that changes

21   with length of service.

22             MR. ROMER-FRIEDMAN:     Correct.    And, frankly, you know,

23   there are employees that might say, including the federal

24   government, you get X number of days of paid military leave or

25   paid vacation in the fiscal year or in the calendar year, and
      Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 10 of 27    10



1    then there are some -- some employers might say you accrue or

2    you get one or two days per month of vacation, but there is no

3    indication in this -- in the provision that it's somehow

4    limited to one type of vacation pay or one type of severance

5    pay.    If you get fired from your job, they might give you

6    severance pay to waive all of your claims, and it may have

7    nothing to do with how many years or months you've worked at

8    the company.

9           So I think what the defendants are arguing here is that --

10   what defendant is arguing is -- I think if you look at the

11   United Airlines opinion where Judge Norgle, in a cursory way,

12   rejected the claims of our other clients, the same claim.

13          They're essentially looking for a -- to impose a clear

14   statement rule in interpreting USERRA.       In other words, they

15   say well, if you -- if Congress wanted to impose a big mandate

16   for paid military leave, it would have said so clearly and

17   unmistakably.   Right?    And there are certain instances in which

18   the courts apply that kind of a clear statement rule, but if

19   you look at the Ninth Circuit's and the Supreme Court's

20   jurisprudence and the House and the Senate's report recodifying

21   USERRA in 1994, they made clear that the most liberal

22   interpretation for each word and the words in the different

23   provisions of USERRA needs to be applied, and so I think, you

24   know, to me the burden here is on the defendants to show that

25   it's -- that there is -- that there is clearly not a right
      Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 11 of 27       11



1    here.   And if you -- because any ambiguity under the Brown case

2    in the Supreme Court -- any ambiguity goes to the plaintiff.

3    It's not just a tiebreaker.      It's any plausible interpretation

4    that we advance should be adopted by the Court.

5           And I think it's very notable that the defendant here does

6    not even discuss at all the legislative history.         There is rich

7    legislative history, not just in general in USERRA, but on

8    these provisions.    If you look at the House Report at page 21,

9    the House says that all -- that 4303(2) is intended to cover

10   all attributes of the employment relationship.         What are some

11   of the most key attributes of the employment relationship?

12   Getting paid, getting vacation.      These are the key things that

13   people ask about, inquire about, when they're going to take a

14   job.    It's not somehow that the health plan or that only things

15   that they view as conventional fringe benefits are the -- are

16   kind of viewed as rights and benefits.

17          You know, in addition, if you look at, you know -- I think

18   Mr. Berry makes, I think -- I'm not sure that I saw it in the

19   brief, but I think it's an interesting argument he makes about

20   Waltermyer.   At its core, Waltermyer adopts the principle that

21   was consistent -- at least the Third Circuit saw was consistent

22   with the Supreme Court's prior decision in Monroe, and that is

23   equality is the test.     Right?   That if anyone goes on leave for

24   non-military reasons, a leave that could be viewed as

25   comparable to the military leave, they have to get the same
      Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 12 of 27         12



1    benefits, not more.    I think the courts have been very clear.

2        USERRA is not a veteran's preference or a service member's

3    preference statute, but they have to have full equality.           And

4    what does full equality mean?      It means if you accrue a

5    vacation when you're on jury duty or if you get paid, you know,

6    pay for that day, you should get paid on military leave.

7        It's also, I think -- if you look at the case law in --

8    even starting about ten years after -- actually about nine

9    years after USERRA in the Federal Circuit's case in Butterbaugh

10   that was reaffirmed in Pucilowski, military leave and paid

11   military leave has been uniformly considered to be a right or

12   benefit under 4303(2), just like vacation.        So the notion that

13   getting paid for not working is not a right or benefit is just

14   contrary to what in the United States vs. Missouri case they

15   said was well-settled law.

16       And we maybe didn't make this explicit, Your Honor, but

17   the United States -- the DOJ that enforces the USERRA law on

18   behalf of service members in conjunction with the Department of

19   Labor in the United States vs. Missouri case advanced our

20   position, which is that paid leave -- paid military leave is a

21   right or benefit under 4303(2).      So I think here, you know,

22   we're very much consistent with what has been a bipartisan

23   approach by Congress and the enforcement agencies.

24       I think the parenthetical -- I don't know if you're

25   interested in the parenthetical point, but I think the Poff
      Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 13 of 27     13



1    case that Mr. Berry referenced, that's an unpublished Ninth

2    Circuit opinion, and if you look at Supreme Court and other

3    Ninth Circuit cases -- and we've cited some -- if you look at

4    the statute 4303(2) as it is today, using the word "include"

5    with several illustrations is not intended to exclude others.

6    You don't apply the expressio unius in that instance.

7        And, in fact, if that were the rule, a generic matter, it

8    can't be the rule here where Congress said -- I think it's page

9    34 or -- 34 of the House Report.      We cite it in the brief.

10   Congress said this -- I'm sorry.      It was page 21.

11       It said that 4303(2) -- the illustrations are meant to be

12   just that, illustrations, not exhaustive.        Right?   So we would

13   be completely ignoring the explicit will and stated will of

14   Congress on that point if we went there.

15       And so the current version I don't think could be read to

16   say that by including wages for work performed that you

17   necessarily exclude wages for work not performed.         But I think

18   more important than the current version, you have to go back to

19   the genesis of the law, 1994, and see that the parenthetical

20   originally excluded only wages for work performed.          It did not

21   exclude wages for work not performed.

22       And to the extent that we look at paid leave as wages for

23   work not performed, I think it was -- you know, there you could

24   apply the expressio unius -- in fact, you have to under

25   controlling law.    If you have an exception, if you have a list
      Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 14 of 27         14



1    of exceptions, the Ninth Circuit has said repeatedly and other

2    courts of appeal have said repeatedly that to have three

3    exceptions or four exceptions necessarily means that other

4    exceptions cannot be implied.      Right?   So if you exclude the

5    trucking industry but you don't -- by, you know -- explicitly

6    exclude the garment industry, the garment industry doesn't get

7    an exclusion.

8        And so the only thing that they can argue is somehow that

9    this -- the -- that -- the transforming of the exception for

10   wages for work not performed into including wages for -- I'm

11   sorry.   The exception for wages -- previously the exception for

12   work performed was changed to including wages for work

13   performed.   The only thing that they can argue is that somehow

14   Congress, by getting more specific about what it wanted to

15   include -- right -- essentially getting paid for performing

16   work -- that it intended to kind of eliminate rights that

17   existed before.   And the legislative history is clear.            You

18   know, Congress was not trying to constrict the law.          It was

19   trying to expand it.    If you look at every time 4303(2) has

20   been amended since 1994, it has been an expansion.          And while

21   it may not be an implicit repeal, like under Morton vs.

22   Mancari, it's pretty similar to that.       To understand the 2010

23   amendment to this parenthetical, to -- even though Congress

24   said it was an expansion, they view it as essentially taking

25   away rights.
      Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 15 of 27         15



1        And so I think at the end of the day, you know, we can't,

2    in a statute that's so -- in a provision that is so broad, we

3    can't assume that Congress wanted to take away rights that

4    existed.

5        And it's completely consistent, Your Honor, with the

6    equality principle.    Right?    If you look at 4316(b), the

7    provision that requires the same rights and benefits to be

8    given to service members on military leave and others on

9    non-military leave, they didn't just say, "We're codifying

10   Waltermyer."   They adopted express language for the first time

11   under this law that used the term "rights and benefits" and

12   created this new broad definition in 4303(2).

13       I think if Congress meant to drive such a big hole through

14   the statute and create inequality in pay, they would have said

15   something as opposed to what they did do, which is said, "We

16   apply the equality rule of Waltermyer."

17       And I think -- on the dissent point that Mr. Berry makes,

18   I think he misconstrues what we're saying about the dissent.

19   Right?   So in Waltermyer, the court says, "We're applying this

20   equality rule to holiday pay.      You have to give the same

21   holiday pay to people on jury duty and military duty."             And

22   then what the dissent says is if you're really -- and so the

23   majority then says, "We're not addressing kind of ordinary paid

24   leave for all the days you're out because the plaintiff didn't

25   raise that issue."    They reserved the question because it
      Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 16 of 27   16



1    wasn't raised.   The dissent then says, "Look, if you're

2    serious, majority, about this equality principle, you would

3    have to extend it from the -- from holiday pay to -- to kind of

4    all rights and benefits."

5        And so we're not saying that Congress explicitly was

6    citing or codifying the dissent's version, but there are lots

7    of times when a dissenting judge is not -- may disagree with

8    the holding but is trying to say what she or he believes the

9    majority's holding to mean.

10       I think it's not clear exactly what Waltermyer said, but

11   Judge Bartle, who is sitting under the Third Circuit in

12   Philadelphia, believed that there's not a meaningful way to

13   distinguish those two things.

14       Let me make sure I covered his points.

15       I think -- yeah.      I think the accrual point that Mr. Berry

16   makes I think is answered by -- I think your question was the

17   right one, which is a lot of these things that are in 4303(2)

18   have nothing to do with the idea of accrual in general, and

19   there are three clauses.     Accrual only appears in the second

20   clause.   But even so, you have to either apply the -- even if

21   accrual is required, you have to apply either the first

22   definition of "accrual," which is to come into existence by

23   virtue of the employment or the -- you know, the practice, or,

24   you know -- and I think that's obviously satisfied because

25   wages, paid leave, they all come into existence by virtue of
      Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 17 of 27     17



1    the employment relationship.      And then even the more specific

2    definition, which we think is wrong and Judge Bartle rejected

3    in the American Airlines case, accumulate over time is

4    something that you certainly -- you know, you get because you

5    worked there over time and you get the benefit, including, you

6    know, the context of things like vacation pay, jury duty pay.

7    You get it because you have worked there for some period of

8    time.

9        And I just think we don't even have to really get to the

10   parenthetical because the Court could easily construe all of

11   these illustrations to mean that paid leave is a benefit.          And

12   that's what we're talking about.

13       There is nothing in the cases that they've cited that make

14   this point that Mr. Berry makes about Waltermyer, that the

15   employer has to give a particular right to the military service

16   member for it to be a right or benefit.        In fact, if you did

17   that, the employer could always just say, "We don't give any

18   rights or benefits to the service member," and it would

19   complete -- completely defeat the purpose of the equality rule.

20       And, you know, at the end of the day, Your Honor, I think

21   we're left with this clear statement rule that they're trying

22   to propose versus the liberal canon that Congress codified --

23   recodified and that the Supreme Court has repeatedly applied,

24   and to do that, I don't think you can simply just say well,

25   there hadn't been a recognized prior right for people to get
      Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 18 of 27   18



1    paid all the time under USERRA.      You have to understand Monroe

2    as what it was, which was a decision where the Supreme Court

3    said we're not going to give -- we're not going to give

4    everyone the same benefits because they're on military leave as

5    people who are working.     Right?

6        Waltermyer clarifies that paradigm and says equality for

7    those on military leave and those on comparable non-military

8    leave, that's the rule.     And if you look at, I think, the --

9    other courts have done this.      In the Brill vs. AK Steel in Ohio

10   District Court, the court basically said salary or wages is a

11   benefit, and if you're giving -- if jury duty is comparable to

12   military duty, which we have accepted for the purposes of this

13   motion -- they've conceded or at least they haven't objected to

14   that but raise that -- then the salary or the wages are the

15   benefit that the service member is entitled to.

16       So the idea that we've made this up out of whole cloth is

17   just simply not the case.     And two out of the three district

18   court judges who have looked at this question in this year in

19   light of all this history have said that my clients are right

20   and that service members have a right to full equality when it

21   comes to short-term military leave.       This is a limit

22   obligation.   I think it's ultimately -- I don't think we can

23   assume that Congress would create a big exception without

24   saying so simply because there might be some effect on

25   employers that hire a lot of military service members.
      Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 19 of 27     19



1        We didn't cite the language in our brief, but the Imel,

2    I-M-E-L, case in the Ninth Circuit in 1990 said that you can't

3    look at the financial cost on the employer when you're talking

4    about a service member's right under the statute.         You just

5    have to apply the text.      And as Judge Bartle pointed out in

6    American Airlines, he felt that the text was unambiguous in

7    favor of the service member.      If it's not, we certainly think

8    the Court is compelled by Fishgold and its progeny to rule in

9    favor of my client here in the putative class.

10       If we're wrong -- if we are somehow wrong about Congress's

11   intent -- you know, I'm not sure we could go back and find

12   exactly what it was -- Congress can fix the law.         Right?

13   That's the whole point of the Fishgold canon, is when Congress

14   wasn't clear enough, you rule in favor of the service member.

15   This is a statute.      It's not the Constitution.     They can go

16   back and fix it.

17              THE COURT:   All right.   Thank you.

18       Briefly, response.

19              MR. BERRY:   Thank you, Your Honor.

20       I think that Mr. Romer-Friedman's starting point is the

21   equality principle from Waltermyer, and I think the discussion

22   that he has about the equality principle fundamentally

23   misunderstands Waltermyer and fundamentally misunderstands

24   4303(2).

25       What Waltermyer says is that when -- if there is a benefit
      Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 20 of 27     20



1    policy in place, then when individuals are on military leave or

2    on other forms of leave, they need to be treated equally with

3    respect to that leave policy.      In that case, it's a holiday

4    policy, a holiday-pay policy.

5        What Waltermyer doesn't say is that any time an employer

6    provides paid leave for any form of comparable leave, it must

7    therefore provide paid leave for military pay.         It's not in

8    Waltermyer.

9        So what's happening with this new round of cases, this one

10   and the ones that he and his clients have filed in other

11   district courts, is an attempt to expand the equality principle

12   as it's stated in Waltermyer to not just cover specific

13   benefits policy but to essentially say that any time an

14   employer offers -- offers paid leave for any form of -- for any

15   form of, quote/unquote, comparable leave, it therefore must do

16   it for military leave.     That is a novel theory that is not in

17   Waltermyer and it's not in the case -- in the subsequent cases

18   that he cited.

19       Mr. Romer-Friedman talks a lot about the legislative

20   history.   I think we all agree that you don't get to

21   legislative history when a text is unambiguous, and here the

22   text of the statute is unambiguous.

23       And it is important, although Mr. Romer-Friedman says that

24   we're cherry-picking words in the statute -- it's part of our

25   obligation and the Court's obligation in understanding a
      Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 21 of 27   21



1    statute to look carefully at its language.        And it's

2    inconceivable that a statute that specifically says that an

3    employer does not need to provide paid military leave would go

4    on to have -- to create a -- the 4316 portion, this

5    comparability portion, and never mention the word "pay" or

6    "wages."    It's just -- as we've explained in the papers, that

7    is -- even Mr. Romer-Friedman I think put some evidence into

8    the -- into the record by way of judicial notice that pay and

9    wages are something like 67, 70 percent of all of the

10   remuneration that employees may expect.

11       In light of that, it's inconceivable that Congress would

12   say, "You employers have no obligation to pay for military

13   leave, but in certain instances, you need to not discriminate

14   against employees when they are -- when they receive certain

15   benefits if you're providing those benefits for other forms of

16   leave," and then among that forgot to say, "Oh, and by the way,

17   one of those is paying these folks while they're on military

18   leave."    So it's just not plausible that Congress would do

19   that.

20       In any event, we don't get to the legislative history

21   because the text itself is quite clear.        There is no mention of

22   pay, there is no mention of wages, other than the parenthetical

23   which addresses payment for work performed.        It does not

24   address payment for work not performed.

25       This was -- if Your Honor takes a look at the White
      Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 22 of 27       22



1    opinion, this is the Eastern District of Illinois case with

2    United Airlines, and this is one of the three cases to date

3    that went in the defendant's -- defendant's way.

4        The district judge there, Judge Norgle, relies exclusively

5    on that.   He said, "Let's look at the Texas statute and if the

6    Texas statute is clear, we don't need to go any further."          And

7    this is a statute that does not require paid -- employers to

8    pay for military leave.     And 4316 itself only mentions wages

9    and salary once, and it does so in the context of saying "work

10   performed."   Therefore, the -- the face of the statute itself

11   does -- excludes their claim.

12       And all of the policy protections that plaintiffs talk

13   about are, you know, three, four levels down on the

14   interpretive scale that the Court goes through in terms of

15   construing a statute, and we never get there.         The Court can't

16   use, you know, language from the legislative history saying

17   that service members need to be protected and that the statute

18   should be interpreted broadly to rewrite the statute, and this

19   is, you know, basic -- basic statutory construction.          And we

20   never get to the point of resolving an ambiguity in the statute

21   because the face of the statute makes clear that plaintiff's

22   claims are not cognizable.

23       And I would, you know, encourage the Court to look

24   carefully at Waltermyer and the difference between the equality

25   principle as it is applied to a specific benefit like holiday
      Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 23 of 27       23



1    pay.    And the court is saying, "Here is a policy that provides

2    for holiday pay.    Are military folks and other folks who are

3    taking leave treated equally with respect to that policy?"

4    That's the question, and that's what 4316 covers.

5           That is not what plaintiffs are arguing here.        They are

6    saying that the equality principle is something entirely

7    different.    That if you ever provide paid leave for any kind of

8    comparable -- for any kind of comparable leave to military, you

9    therefore must pay for military leave.       That is not in

10   Waltermyer.

11          And to date, the -- USERRA has been around for 25 years,

12   as Mr. Romer-Friedman mentions.      There are precursor statutes

13   that are around for many, many years before that, a Vietnam era

14   one, a World War II era one.      And these are all brand new

15   claims.   Congress had no idea, if this is what

16   Mr. Romer-Friedman is saying, that in 1994 or in subsequent

17   amendments that it -- that what plaintiff is saying could be

18   true.   That it is -- that there is a requirement under USERRA

19   for employers to pay all -- for all short-term military leave

20   simply because they may pay for bereavement leave or jury duty.

21   It's not in the statute and it's not in the history.          It's not

22   in the precursor statutes either.

23          One thing that bears mentioning as well is that Congress

24   amended the statute several times, and it did so in 2010 with

25   its eyes expressly focused on this parenthetical that says
      Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 24 of 27      24



1    "work performed."    And with an eye to that specific

2    parenthetical, it did not go on to say "or work not performed"

3    or limit it just to say, you know, "all wages" or anything else

4    it could have done if it wanted to expand 4316 to include work

5    not performed.

6        And it's telling that in 1994 when it codified Waltermyer

7    that it didn't expand 4316.      It never mentioned pay or wages

8    except by way of pay or wages for work performed.         And then in

9    subsequent amendments, it never expanded it either.          These are

10   all brand new claims, and I think, Your Honor, Judge White got

11   it right in the -- in the United case.       I would encourage

12   Your Honor to look at the reasoning there.        It's pure textual

13   analysis.    It doesn't get into the legislative history.

14            THE COURT:    All right.

15       I have listened to these same arguments on multiple

16   occasions:    At the last motion hearing; at the case management

17   conference.   You're going round and round.       Fundamentally you

18   disagree, obviously, on the statutory interpretation of USERRA,

19   and so it's up to me to determine which interpretation that you

20   all proffer I agree with.

21       Having looked at this again for the third time very

22   closely, for me, I cannot accept your argument because your

23   argument is based upon the notion that if the policy that the

24   employer has gives paid leaves of absence, if it -- in and of

25   itself, it's a policy that does not amount to a benefit, even
      Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 25 of 27      25



1    if it does afford paid leaves of absence.        That is not in and

2    of itself a benefit.

3        I can't accept that on the basis of my interpretation of

4    4303(2).    It is a benefit, in my view.

5        And I don't -- I don't view the plaintiff's argument at

6    all as advancing the notion that -- of some general right to

7    payment of wages during a military leave.        What they're arguing

8    is that there's a general policy -- if there's a general policy

9    of an employer to pay for leaves that are comparable to

10   military leave, then military -- short-term military leave must

11   be compensated.    I think that's the more reasonable

12   interpretation.    Whether or not it's correct or not, the Ninth

13   Circuit ultimately will weigh in on this, but I'm not persuaded

14   by your arguments at all.

15       I think it's actually fairly simple.         There is a factual

16   issue, of course, as to whether or not the leaves are

17   comparable, and that's for the trier of fact.         I'm not even

18   sure that's something that can be resolved on summary judgment.

19   That's for the trier of fact as to whether or not they are

20   comparable.

21       But I totally reject your argument, counsel, having heard

22   it now three times.

23       All right.     I'm ruling in favor of the plaintiff on this

24   case, which means your motion for judgment on the pleadings is

25   denied.    We are going to go forward and litigate this case.
     Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 26 of 27   26



1            MR. JARRARD:     Thank you, Your Honor.

2            THE COURT:    See you next time, and Happy Thanksgiving.

3            MR. JARRARD:     You, too.

4            MR. BERRY:    Thank you, Your Honor.

5                 (Proceedings adjourned at 9:58 a.m.)

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
      Case 4:19-cv-00083-PJH Document 62 Filed 12/17/19 Page 27 of 27



1

2

3                          CERTIFICATE OF REPORTER

4             I certify that the foregoing is a correct transcript

5    from the record of proceedings in the above-entitled matter.

6

7    DATE:    Thursday, December 12, 2019

8

9
     ____________________________________________
10   Pamela Batalo Hebel, CSR No. 3593, RMR, FCRR
     U.S. Court Reporter
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
